Citation Nr: 1037202	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
from May 7, 2004, and to an evaluation in excess of 20 percent 
from August 12, 2008, for residuals of cold injury to the right 
foot.

2.  Entitlement to an initial evaluation in excess of 10 percent 
from May 7, 2004, and to an evaluation in excess of 20 percent 
from August 12, 2008, for residuals of cold injury to the left 
foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to September 
1967 and from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issues on appeal were previously before the Board in April 
2008 and September 2009 when they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  Prior to August 12, 2008 the symptomatology associated with 
the service-connected cold injury to the right foot consisted of 
complaints of foot pain.

2.  Prior to August 12, 2008 the symptomatology associated with 
the service-connected cold injury to the left foot consisted of 
complaints of foot pain.

3.  As of August 12, 2008 the symptomatology associated with the 
service-connected cold injury to the right foot consists of 
complaints of foot pain and cold sensitivity as well as objective 
evidence of locally impaired sensation and osteoarthritis.  

4.  As of August 12, 2008 the symptomatology associated with the 
service-connected cold injury to the left foot consists of 
complaints of foot pain and cold sensitivity as well as objective 
evidence of locally impaired sensation and osteoarthritis.  




CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in 
excess of 10 percent prior to August 12, 2008, for the service-
connected residuals of cold injury to the left foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (2010).

2.  The criteria for assignment of an initial evaluation in 
excess of 10 percent prior to August 12, 2008, for the service-
connected residuals of cold injury to the right foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (2010).

3.  The criteria for assignment of an initial 30 percent 
evaluation, but no more, as of August 12, 2008, for the service-
connected residuals of cold injury to the left foot, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7122 (2010).

4.  The criteria for assignment of an initial 30 percent 
evaluation, but no more, as of August 12, 2008, for the service-
connected residuals of cold injury to the right foot, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide any evidence in his or her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notification that a disability rating 
and an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. at 486.

In the issue before the Board, the Veteran is challenging the 
initial disability evaluations assigned following the grants of 
service connection.  In Dingess, the United States Court of 
Appeals for Veterans Claims (the Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA and private 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations, most 
recently in August 2008.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the service-connected disabilities adjudicated by this 
decision since the Veteran was last examined in September 2008.  
38 C.F.R. § 3.327(a).  Furthermore, the Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records in 
the Veteran's claims file.  The examinations consider all of the 
pertinent evidence of record, including the statements of the 
appellant, and set forth the examination clinical findings.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination opinion concerning the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues decided herein for which 
attempts to obtain the evidence have not been made.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Analysis

In May 2004, the Veteran submitted a claim of entitlement to 
service connection for cold injuries to the feet.  In November 
2004, the RO granted service connection for residuals of cold 
injuries to both feet.  Separate 10 percent evaluations were 
assigned for each foot, effective from May 7, 2004.  The Veteran 
expressed disagreement with the initial disability evaluations 
assigned for his foot disabilities and has perfected an appeal of 
the November 2004 rating decision.  In June 2009, the RO granted 
an increased rating to 20 percent for cold injuries of each foot, 
effective from August 12, 2008.  The Veteran has not indicated 
that he is satisfied with the disability evaluations assigned and 
wants to continue the appeal.    

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue as in the current case, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's residuals of cold injuries are rated under 38 
C.F.R. § 4.104, Diagnostic Code 7122.  Diagnostic Code 7122 
provides that cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity are rated 10 percent disabling.  
Cold injury residuals of arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhydrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions, or 
osteoarthritis), are rated 20 percent disabling.  Cold injury 
residuals of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhydrosis, X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis), are rated 30 percent 
disabling.  Note (1) to Diagnostic Code 7122 provides that 
amputations of fingers or toes are to be rated separately, and 
complications such as squamous cell carcinoma at the site of a 
cold injury scar or peripheral neuropathy are to be rated under 
other diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are to be rated 
separately, unless they are used to support a rating under 
Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides 
that each affected part (e.g., hand, foot, ear, nose) is to be 
rated separately and the ratings are to be combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104.

The Board finds that an increased rating in excess of 10 percent 
is not warranted for either foot, prior to August 12, 2008.  
Prior to this time, the preponderance of the medical evidence of 
record demonstrates that the service-connected cold injuries are 
manifested by complaints of pain without any other pertinent 
symptomatology.  

In July 2003, the Veteran complained of problems with gout 
affecting his feet and ankles.  He also reported he had frostbite 
of the feet while on active duty.  The Veteran reported numbness 
or tingling, mainly in his feet.  However, neurological 
examination revealed no focal sensory deficit.  The pertinent 
diagnosis was gout affecting the feet and ankles.  No other 
medical records dated prior to August 2008 document the presence 
of any neurological complaints.  

In July 2004, a private podiatrist wrote that he had been 
treating the Veteran for chronic foot pain.  X-rays were 
referenced as ruling out vascular calcific changes but positive 
evidence of minor resorptive changes were observed in multiple 
lesser distal phalanges.  Sensory testing was within normal 
limits with the skin of the lower extremities relatively 
dishydrotic.  

At the time of a September 2004 VA cold injury examination, the 
Veteran reported that the second and third toes of the left foot 
remained cold all the time while the right foot hurt as well.  He 
reported occasional swelling of his feet.  He had increased 
sweating of his feet and tingling.  At times, any sensation was 
painful.  He denied recurrent fungal infections, ulcerations or 
disturbances of nail growth.  There was no history of ulcers or 
scars.  He reported that the skin of his feet would sometimes 
become black and blue.  There was no skin thickening or thinning.  
The sensation of cold was unrelated to the time of the year.  He 
avoided going out in the winter.  He had pain on walking or 
standing for any period of time.  The pain occurred on a daily 
basis in all of the foot.  In the winter, he wore two pairs of 
socks.  The Veteran last worked in 2002.  Physical examination 
revealed the Veteran walked with a cane.  He wore sandals without 
socks.  The skin of the feet was warm and normal in color without 
any evidence of discoloration.  There was no skin cracks or 
ulcerations.  The interdigital webs were intact without any 
evidence of fungal involvement.  There was no evidence of skin 
atrophy or thinning.  The skin of the soles was somewhat 
thickened.  The toenails were present without evidence of any 
missing parts.  Neurological examination did not reveal any 
abnormalities.  X-rays were referenced as revealing degenerative 
changes in the toes and heel spurs.  The assessment was status 
post remote exposure to cold.  The examiner opined that the 
radiographic changes noted in the X-rays were unrelated to the 
cold based on the location of the changes.  

Clinical records dated in February 2005, March 2005, April 2005 
and July 2005 include complaints of foot pain.  The foot pain was 
not attributed to any disability.  

In November 2007, the Veteran complained of pain in his arches 
which was attributed to bilateral plantar neuromas.  

In April 2008, a VA clinical record reveals the Veteran 
complained of foot pain.  It appears that the pain was attributed 
to gout.  

Based on the above, the Board finds that, prior to August 12, 
2008, the service-connected cold injuries of both feet are 
manifested by complaints of pain.  While the Veteran reported 
that he had experienced color changes in his feet at times, this 
symptomatology has not been documented by any health care 
professional at any time during the appeal period.  While the 
Veteran is competent to report such symptomatology, the Board 
finds that, if in fact color changes of the feet were present 
during the appeal period, one of the many health care 
professionals who had examined the Veteran's feet during the 
appeal period would have remarked on this symptomatology.  
Furthermore, the Veteran only reported this symptomatology at the 
time of the VA examination.  The Board finds that if, in fact he 
had such symptomatology, he would have informed one of the health 
care practitioners whom he consulted over the years about the 
color changes.  The Board finds that the service-connected cold 
injuries to the feet are not manifested by color changes.  While 
the Veteran is competent to report such symptomatology, the Board 
finds such reports to not be credible.  The Veteran has also 
alleged that he experienced increased sweating in his feet and he 
is competent to do so.  However, no diagnosis of hyperhydrosis 
was been made.  Furthermore, the Veteran has not reported this 
symptomatology with any consistency to the health care 
professionals whom he consulted.  Health care professionals who 
have examined the Veteran's feet have indicated that the feet are 
not overly moist.  While the Veteran is competent to report on 
the presence of color changes and hyperhydrosis, the Board finds 
his allegations to not be credible in light of the above fact 
patterns.  

Based on the above, the Board finds the symptomatology associated 
with the service-connected cold injuries to both feet more nearly 
approximates a 10 percent disability evaluation under Diagnostic 
Code 7122 prior to August 12, 2008.  

The Board finds that a separate 30 percent evaluation is 
warranted for residuals of cold injuries to each foot as of 
August 12, 2008.  At the time of a VA examination which was 
conducted on that date, the Veteran reported cold 
hypersensitivity.  He also reported numbness and tingling in his 
feet.  He indicated he has almost chronic hyperhydrosis.  He 
reported pain which was 9 out of 10 in his feet.  Physical 
examination indicated that the Veteran did not have 
hyperhydrosis.  However, it did reveal locally impaired sensation 
in the form of slightly diminished touch sensations over both 
feet.  Additionally, X-rays were interpreted as revealing minimal 
tuft changes of the terminal digits, especially the second, third 
and fourth toes.  The pertinent diagnoses from the August 12, 
2008 VA examination were cold injury involving both feet during 
active service with residual cold sensitivity of both feet by 
history, hyperhydrosis of both feet by history; minimal 
peripheral neuritis involving both feet as likely as not due to 
the cold injury and osteoarthritis involving the feet.  The 
examiner opined that the osteoarthritis was at least as likely as 
not related to the service-connected cold injury.  The examiner 
also diagnosed bilateral plantar neuroma which was not likely 
related to the service-connected cold injury.  

The Board finds that the August 12, 2008 VA examination documents 
the presence of cold hypersensitivity and foot pain as well as 
locally impaired sensation and osteoarthritis.  This equates to a 
30 percent evaluation under Diagnostic Code 7122.  The Board 
notes the presence of allegations of hyperhydrosis at the time of 
this examination but the examiner specifically determined that 
hyperhydrosis was not present despite the Veteran's allegations 
of the symptomatology being almost continually present.  The 
Board finds this fact pattern further supports the Board's prior 
determination that the Veteran's allegations of hyperhydrosis are 
not substantiated.  

Based on the above, the Board finds that a rating in excess of 10 
percent prior to August 12, 2008, is not warranted for residuals 
of cold injury to the left foot.  The Board further finds that a 
30 percent evaluation is warranted for residuals of cold injuries 
to each foot as of August 12, 2008.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluations for the service-
connected disability are inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's residuals 
of cold injuries to the feet with the established criteria found 
in the rating schedule for this disability shows that the rating 
criteria accurately describe the Veteran's disability level and 
symptomatology (i.e., complaints of pain, sensory disturbance, 
and the presence of osteoarthritis).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disabilities have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  The Veteran has not indicated that he is unable to 
work due to his service-connected foot disabilities and the 
symptoms he reports to be associated with the disability are 
fully contemplated in the rating criteria used to assign the 
current evaluations.  The Veteran has not been hospitalized for 
the residuals of cold injuries at any time during the appeal 
period.  Accordingly, further consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case. 


ORDER

An initial rating in excess of 10 percent prior to August 12, 
2008, is not warranted for residuals of cold injury to the left 
foot or for residuals of cold injury to the right foot.  The 
appeals are denied.  

An initial 30 percent rating is granted for residuals of cold 
injury to left foot and a 30 percent rating is granted for 
residuals of cold injury to the right foot as of August 12, 2008, 
subject to the laws and regulations governing monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


